Dana D.




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 3, 2015

                                   No. 04-14-00363-CV

  Augustine NWABUISI, Rose Nwabuisi, Resource Health Services, Inc dba Resource Home
                   Health Services, Inc. and Resource Care Corp.,
                                     Appellants

                                            v.

                                Dana D. MOHAMMADI,
                                        Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-05341
                    Honorable Solomon Casseb, III, Judge Presiding


                                     ORDER
Panel:       Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court